Citation Nr: 0724594	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-02 952	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of both upper and lower extremities.  

3.  Entitlement to an initial compensable rating for 
residuals of a right quadriceps muscle tear.  

4.  Entitlement to an initial compensable rating for 
residuals of a left quadriceps muscle tear.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966 and had additional service in the National 
Guard.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  An April 
2003 decision granted service connection for 
residuals of bilateral quadriceps muscle tears and assigned a 
0 percent (i.e., noncompensable) rating for each extremity, 
retroactive from November 2002.  That decision also granted 
service connection for degenerative disc disease of 
T12-L1, L1-2, L2-3, and L5-S1, and assigned a 20 percent 
rating for that disability, also retroactive from November 
2002.  The veteran disagreed with the ratings that were 
assigned for those three disabilities.  See Fenderson v.West, 
12 Vet. App. 119, 125-26 (1999) (when the veteran timely 
appeals his initial ratings, VA must consider whether his 
ratings should be "staged" to compensate him for times 
since the effective date of his award when his disabilities 
may have been more severe than at others).

In his notice of disagreement (NOD), however, the veteran 
indicated he was seeking a 40 percent rating for the 
degenerative disc disease disability.  And a RO decision in 
January 2004 increased the rating for his degenerative disc 
disease to 40 percent, with the same retroactive effective 
date in November 2002 as his prior rating.  In his January 
2004 substantive appeal to the Board (VA Form 9), he did not 
express continued disagreement regarding the rating for the 
degenerative disc disease and the RO did not certify that 
issue to the Board for appellate consideration.  Therefore, 
inasmuch as he indicated he would be content with a rating at 
this higher level, and did not perfect an appeal to the Board 
on this additional issue, the Board will not address it in 
this decision.  38 C.F.R. § 20.200; AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (the veteran indicating he is satisfied with 
a rating for a disability is sufficient grounds for 
terminating an appeal).

An even more recent RO decision in December 2006 denied 
additional claims for service connection for diabetes 
mellitus and peripheral neuropathy.  In a July 2007 
statement, so within one year of that decision, the veteran 
expressed disagreement with that decision.  There is no 
indication, however, the RO has provided him a statement of 
the case (SOC) concerning those additional claims.  So the 
Board is remanding them to the RO, rather than merely 
referring them there.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The remand will be via the Appeals Management 
Center (AMC) in Washington, DC.

Also in his July 2007 NOD, the veteran indicated the RO had 
not addressed his claim for an increased rating for his 
bilateral tinnitus; he has a 10 percent rating for this 
condition.  It is worth noting that a relatively recent 
precedent decision held that veterans cannot, as a matter of 
law, receive a rating higher than 10 percent for tinnitus, 
irrespective of whether the condition is unilateral 
(affecting only one ear) or bilateral (affecting both).  38 
C.F.R. § 4.87, Diagnostic Code 6260 (2006); Smith v. 
Nicholson, 451 F.3d 1344 (C.A. Fed. 2006).  See, too, Sabonis 
v. Brown, 6 Vet. App. 426 (1994), where the Court held that 
where the law and not the evidence is dispositive, the claim 
should be denied due to the lack of entitlement under the 
law.  In any event, given the unlikelihood of success, if the 
veteran still wants to file this claim, he must do so at the 
RO since the Board does not have jurisdiction to consider it.


FINDINGS OF FACT

1.  The credible evidence shows that residuals of a right 
quadriceps muscle tear have been manifest throughout the 
appeal period by muscle pain, causing not more than mild 
overall impairment.  

2.  The credible evidence shows that residuals of a left 
quadriceps muscle tear have been manifest throughout the 
appeal period by muscle pain, causing not more than mild 
overall impairment.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for residuals of a right quadriceps muscle tear.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, and 4.73, Code 5314 
(2006).  

2.  The criteria are not met for an initial compensable 
rating for residuals of a left quadriceps muscle tear.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, and 4.73, Code 5314 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of  November 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA 
treatment records through October 2006 have been obtained and 
he was provided two VA compensation examinations.  He has not 
identified any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  In 
the veteran's representative's brief submitted in July 2007 
it was contended that another VA compensation examination 
should be scheduled for the veteran, since the most recent 
examination was conducted in May 2004, more than three years 
ago.  Contrary to the representative's assertion, however, 
the veteran has not contended that his disabilities have 
worsened since the last examination.  Moreover, several 
neurological examinations in the VA clinic subsequent to the 
May 2004 examination have adequately addressed the veteran's 
complaints.  Therefore, the Board finds that a remand is not 
necessary to obtain additional medical evidence and that the 
duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claim in April 2003 - after sending 
the veteran a VCAA letter in November 2002.  Consequently, 
there was no error in the timing of the VCAA notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even in situations where the VCAA notice 
was not sent until after the initial adjudication of the 
claim, the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent decisions.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating an effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  

Finally, in an even more recent decision, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); see also Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007).  

However, in cases like this one, where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Regardless, the July 2006 
supplemental statement of the case provided the veteran 
notice of what information and evidence is required to a 
higher rating and for assignment of an effective date.  Thus, 
no further notice is required in this case and the Board 
finds no evidence of prejudicial error in proceeding with 
final appellate consideration of the veteran's claims at this 
time.  Mayfield v. Nicholson (Mayfield III), 20 Vet. App. 537 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (requiring that the Board explain why it is not 
prejudicial to the veteran to consider evidence in the first 
instance, that is, without the RO having initially considered 
it).  



Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that the current appeal arose from the 
ratings assigned following the initial grant of service 
connection for residuals of the veteran's bilateral 
quadriceps disabilities.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  The Board will evaluate the level of 
impairment due to the disability throughout the entire 
period, considering the possibility of staged ratings, as 
provided by the Court in Fenderson.  
In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

In evaluating muscle injuries, 38 C.F.R. § 4.56 provides that 
(a) an open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b)  A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c)  For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d)  Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1)  Slight disability of muscles - (i) Type of 
injury.  Simple wound of muscle without debridement 
or infection.  

(ii)  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty. 
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  

(iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  

(2)  Moderate disability of muscles - (i)  Type of 
injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.  

(ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  

(iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.  

(3)  Moderately severe disability of muscles - (i)  
Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  

(iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  



(4)  Severe disability of muscles - (i)  Type of 
injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring.  

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  

(iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:  

(A)  X-ray evidence of minute 
multiple scattered foreign 
bodies indicating intermuscular 
trauma and explosive effect of 
the missile.



(B)  Adhesion of scar to one of 
the long bones, scapula, pelvic 
bones, sacrum or vertebrae, 
with epithelial sealing over 
the bone rather than true skin 
covering in an area where bone 
is normally protected by 
muscle.

(C)  Diminished muscle 
excitability to pulsed 
electrical current in 
electrodiagnostic tests.

(D)  Visible or measurable 
atrophy.

(E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups 
not in the track of the 
missile, particularly of the 
trapezius and serratus in 
wounds of the shoulder girdle.

(G)  Induration or atrophy of 
an entire muscle following 
simple piercing by a 
projectile.

For injuries to Muscle Group XIV, severe impairment warrants 
a 40 percent rating.  A 30 percent evaluation is assigned for 
moderately severe impairment.  For moderate impairment, a 10 
percent rating is appropriate.  A 0 percent evaluation is 
warranted for mild impairment.  Code 5314.  

The service medical records show that, in March 1988, the 
veteran was playing softball as part of physical training.  
While swinging a bat, he tore the quadriceps muscle in each 
anterior thigh.  He used knee braces and crutches for three 
weeks and had black and blue legs.  On examination in May 
1988 and subsequently, the examiner indicated that the thigh 
muscles were well healed - there was full range of motion 
and full strength.  The veteran complained of pain in the 
anterior thighs that hindered his sleep.  

In April 2002, the veteran injured his back.  He complained 
of pain in his back, knees, thighs, and ankles following that 
injury.  The Board notes that service connection has 
subsequently been granted for degenerative disc disease of 
the thoracolumbar spine.  But manifestations related to that 
disability cannot be considered in evaluating the service-
connected thigh muscle injuries.  38 C.F.R. § 4.14 (2006) 
(avoidance of pyramiding ratings).  

A VA compensation examination was conducted in March 2003 to 
evaluate the veteran's various orthopedic disabilities.  The 
examiner noted the veteran's complaint that he had trouble 
going up and down steps and that he had no control of his 
legs.  The veteran was unable to describe any further 
symptoms or indicate what he meant by a loss of control of 
his legs, however, other than to state, "I can't control my 
legs.  I can't bend over."  The examiner stated that the 
veteran was able to bathe and dress himself, use the toilet, 
and go to the table for dinner.  He could go to the grocery 
store with his wife and used the shopping cart as a walker, 
but would sit down whenever he became tired.  The examiner 
noted that the veteran walked without a limp.  There was no 
muscle weakness.  He was able to forward extend his right hip 
to 80 degrees and his left hip to 70 degrees.  He could 
abduct his right hip to 15 degrees and the left hip to 20 
degrees.  Further, the veteran was able to flex both knees to 
70 degrees.  The examiner commented that there was no 
evidence of any permanent injury to either quadriceps muscle.  
He also noted that service department examinations since the 
original 1988 injury had indicated no sequelae until his 
injury in April 2002, and that he had had recurrence of pain 
since that injury.  

The veteran was afforded another VA compensation examination 
in May 2004.  That examiner reviewed the veteran's medical 
records and discussed his pertinent history in some detail.  
The veteran indicated that his current symptoms included 
muscle "jerks" and muscle pain, particularly at night, 
lasting up to half an hour before he could "settle down."  
The examiner commented that the "flare-ups" of the 
veteran's muscle pain caused no functional impairment, 
inasmuch as he is lying down when they occur; although he may 
have some difficulty sleeping for a period of time, there was 
no other functional impairment.  Further, range of motion was 
noted to be full and there was no muscle weakness.  The 
veteran's gait was normal and he was able to stand on his 
tiptoes and heels, squat, and arise to an upright position 
with little difficulty.  There was no evidence of 
fatigability, instability, or increase in pain with range of 
motion testing.  Electrodiagnostic studies showed muscle 
fasiculations which the examiner indicated may be related to 
the veteran's pain complaints, but which were not related to 
the service-connected injury.  

The veteran was seen in the VA neurology clinic on several 
occasions from October 2004 through September 2006 for his 
complaints related to benign or functional fasiculations of 
the quadriceps muscle in both legs.  The examiner in 
September 2006 stated that the quadriceps movements were 
probably due to the veteran's underlying anxiety disorder.  
(Service connection has not been established for any 
psychiatric disorder.)  

Although the veteran has expressed a variety of complaints 
concerning his legs, most of them have been attributed by 
physicians to service-connected or non-service-connected 
disabilities other than residuals of his bilateral quadriceps 
injuries.  The only symptom physicians have indicated may be 
due to the quadriceps injuries is his complaint of muscle 
pain.  The veteran's primary complaint other than leg muscle 
pain has been twitching/fasiculations in his quadriceps 
muscles; however, physicians have attributed the 
fasiculations to disorders other than his muscle injuries.  
No abnormal clinical findings have been reported due to the 
muscle injuries he sustained almost 20 years ago.  Moreover, 
VA examiners have noted that the veteran's gait, range of 
motion, and muscle strength in his thighs is normal.  They 
have stated that he has essentially no functional impairment 
due to residuals of the muscle injuries.  

Based on the description of the initial muscle injuries in 
the service medical records and the descriptions by examiners 
since that time, the muscle injuries were clearly no more 
than slight, as contemplated by § 4.56(d).  Further, 
considering the veteran's reported symptoms and the absence 
of significant functional impairment due to the disabilities 
noted by any examiner, the Board finds that the evidence 
clearly shows that residuals of a quadriceps muscle tear in 
each thigh have produced not more than mild impairment at any 
time during the appeal period.  

The Board has considered the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), to the effect that the 
provisions of the Rating Schedule do not subsume 38 C.F.R. 
§ 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
this regard, the Board would point out that no examiner has 
indicated that the disabilities have resulted in any 
limitation of motion, including due to pain, or any increased 
impairment based on lack of normal excursion, strength, 
speed, coordination, or endurance.  See 38 C.F.R. §§ 4.40, 
4.45.  

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
Board believes that the regular schedular standards applied 
in the current case adequately describe and provide for the 
veteran's disability level.  There is no evidence that the 
veteran has ever been hospitalized for treatment of his leg 
disabilities since his separation from service.  Neither does 
the record reflect marked interference with employment, 
meaning above and beyond that contemplated by his current 
0 percent schedular ratings.  See 38 C.F.R. § 4.1.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

Therefore, because the impairment due to the veteran's leg 
disabilities has been no more than mild at any time during 
the appeal period, a compensable rating is not warranted for 
residuals of a quadriceps muscle tear in either leg.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, and 4.73, Code 5314.  

For all the foregoing reasons, the claims for compensable 
initial ratings for residuals of a quadriceps muscle tear in 
each leg must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

An initial compensable rating for residuals of a right 
quadriceps muscle tear is denied.  

An initial compensable rating for residuals of a left 
quadriceps muscle tear is denied.  


REMAND

Review of the claims file discloses that a July 2007 
statement from the veteran clearly indicates his disagreement 
with the RO's denial of service connection for Type II 
diabetes mellitus and for peripheral neuropathy of both upper 
extremities and both lower extremities in a December 2006 
rating decision.  See 38 C.F.R. § 20.201 for what constitutes 
a valid notice of disagreement (NOD).  The file, however, 
does not indicate the RO has provided the veteran a statement 
of the case (SOC) in response to his disagreement with the 
disposition of these claims.  See 38 C.F.R. § 19.26.  
So these claims must be remanded to the RO for this, rather 
than merely referred there.  See Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).  And in response to the SOC, he must be given 
an opportunity to perfect an appeal to the Board concerning 
these additional issues by filing a timely substantive appeal 
(VA Form 9 or equivalent statement).  See 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302, etc.  

Accordingly, these claims are REMANDED for the following 
consideration:

To comply with Manlincon, send the 
veteran an SOC concerning his claims for 
service connection for Type II diabetes 
mellitus and for peripheral neuropathy of 
both upper and lower extremities.  He and 
his representative also must be given an 
opportunity to "perfect" an appeal to 
the Board on these additional issues by 
submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent 
statement).  And if, and only if, he 
perfects a timely appeal should these 
additional claims be returned to 
the Board.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


